Citation Nr: 1530637	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  09-25 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2. Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus.

3. Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1970, including combat service in the Republic of Vietnam for which he was awarded the Vietnam Service Medal with the Fleet Marine Force Combat Insignia and the Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Pittsburgh, Pennsylvania Department of Veterans Affairs Regional Office (RO).    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to incomplete compliance with the Board's October 2012 remand, additional remand is necessary before the Veteran's claims on appeal can be decided.  Notably, the October 2012 remand conferred on the Veteran the right to compliance with the remand directives, as a matter of law.  Stegall v. West, 11 Vet. App. (1998).

In the October 2012 remand, the Board instructed the VA examiner to review the claims files prior to the VA examinations requested.  A review of October 2012 VA examination reports relating to hypertension and the Veteran's service-connected diabetes mellitus indicates that the VA examiner did not conduct a complete review the claims files.  Specifically, the Board notes that the Veteran made specific mention to an April 2007 note from his previous physician, who stated the Veteran's diabetes mellitus was his primary disability and his hypertension was his secondary disability.  The examiner remarked there was no evidence of the note and so did not consider the statement when forming his opinion; however, upon review of the claims files, the Board finds that the April 2007 note is in fact of record and should be considered by a VA examiner.  Additionally, the VA examiner noted that the Veteran was diagnosed with diabetes mellitus in October 2002, but there is evidence that indicates his diagnosis was made at least as early as August 1998.  As it is clear that the VA examiner did not review the claims files prior to the examinations, new VA examinations are warranted with regard to these issues.

Further, the October 2012 remand directed that the VA examiner evaluating the Veteran's service-connected bilateral hearing loss was to discuss the functional effects of the Veteran's bilateral hearing loss disability.  While the October 2012 VA audiological examination report notes that the Veteran has difficulty hearing in background noise, this is a normal and expected effect of bilateral hearing loss disability, and is not a sufficient discussion of functional occupational and social impairment per Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board further notes that in an April 2015 statement, the Veteran's representative argued that the Veteran's service-connected disabilities had worsened and the October 2012 VA examination reports were no longer accurate reflections of their severity.  Therefore, a new VA audiological examination is also warranted.  

While the case is in remand status, current treatment records should also be identified and obtained before a decision is rendered in this case.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding pertinent VA or private treatment records not already associated with the claims file.

2. THEN, schedule the veteran for a VA examination, with an examiner DIFFERENT from the October 2012 examiner, to determine the etiology of the Veteran's hypertension.  The examiner must review the claims files and must note that review in the report.  Any indicated studies should then be performed.  Following examination the examiner should respond to the following:

(a) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension is etiologically related to the Veteran's active service? 

(b) If the Veteran's hypertension is not etiologically related to his active service, is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension was caused or chronically worsened (aggravated beyond its natural progression) by his service-connected diabetes mellitus.  The examiner must specifically address the April 2007 note from Dr. D.M. regarding the nature of the Veteran's diabetes mellitus and hypertension, and the August 1998 letter which indicates the Veteran's diabetes mellitus was diagnosed at least by August 1998, but possibly earlier, and how the earlier diagnosis of diabetes mellitus impacts the examiner's opinion relating to hypertension.

The complete rationale for all opinions expressed must be provided.

3. THEN, schedule the Veteran for a VA examination, with an examiner DIFFERENT from the October 2012 examiner, to determine the current level of impairment resulting from his service-connected diabetes mellitus.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  

4. THEN, schedule the Veteran for a VA audiology evaluation to determine the current level of impairment resulting from his bilateral hearing loss disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  The examiner should include a discussion of the full functional occupational and social impairment caused by the Veteran's bilateral hearing loss disability in the examination report.  

5. Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, and allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

